        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 1 of 11



 1   CARA F. BARRICK, CA Bar No. 303107
     cara.barrick@ogletree.com
 2   SHANNON R. CLAWSON, CA Bar No. 273699
     shannon.clawson@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Defendant
     HEALTH ADVANCES, LLC
 8
     Daniel Feder (SBN 130867)
 9
     daniel@dfederlaw.com
10   LAW OFFICES OF DANIEL FEDER
     235 Montgomery Street, Suite 1019
11   San Francisco, CA 94014
     Telephone: (415) 391-9476
12   Facsimile: (415) 391-9432
13
     Attorney for Plaintiff
14   VIANKA DUVERGLAS

15                              UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17
     VIANKA DUVERGLAS, an individual,           Case No. 3:20-cv-02849-TSH
18
                  Plaintiff,                    JOINT CASE MANAGEMENT
19                                              STATEMENT & [PROPOSED] ORDER
           v.
20
     HEALTH ADVANCES, LLC, and DOES 1           Action Filed:     March 18, 2020
21   through 50, inclusive,                     Trial Date:       None Set
                                                Magistrate Judge: Hon. Thomas Hixson
22                Defendants.

23

24

25

26
27

28

                                                                     Case No. 3:20-cv-02849-TSH
                                 JOINT CASE MANAGEMENT STATEMENT
         Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 2 of 11



 1          Pursuant to Federal Rules of Civil Procedure 26(f), a Planning Conference was held
 2   between Daniel Feder, counsel for Plaintiff Vianka Duverglas (“Plaintiff’) and Shannon Clawson,
 3   counsel for Defendant Health Advances, LLC (“Defendant”). The Parties to the above-entitled
 4   action jointly submit this Joint Case Management Statement pursuant to Federal Rule of Civil
 5   Procedure, Rule 26, the Standing Order for All Judges of the Northern District of California, Civil
 6   Local Rule 16-9 and the Court’s Order Setting Initial Case Management Conference and ADR
 7   Deadlines [Dkt. 6].
 8          1.      JURISDICTION AND SERVICE
 9          Plaintiff filed this action in the San Francisco County Superior Court. Defendant removed
10   the case on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff Vianka
11   Duverglas is a citizen of California and Defendant Health Advances, LLC is a citizen of
12   Massachusetts. The amount in controversy in this action exceeds $75,000.
13          Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and Northern District of California
14   Local Rule 3-2(d) in that the acts giving rise to Plaintiff’s claims occurred within this district.
15          All parties have been served and provided with notice of the Complaint.
16          2.      FACTS
17                  (a)     Plaintiff’s Facts:
18          Plaintiff was employed by Defendant beginning on September 5, 2018, as an Office
19   Administrator, on a full-time basis. Plaintiff was earning $60,000.00 per year. Plaintiff’s
20   immediate supervisor was Vivek Mittal (“Vivek”). Defendant employed approximately 150
21   employees, at three locations throughout the Bay Area, Massachusetts and Switzerland. Plaintiff
22   worked in the San Francisco office, located at 601 Montgomery Street, San Francisco, CA .
23          On April 13, 2019; Plaintiff was injured and was diagnosed with a torn ACL and ruptured
24   meniscus. On April 14, 2018, Plaintiff immediately informed Vivek and other colleagues of the
25   injury, and informed Defendant that she would be off of work April 13, 2019 through April 22,
26   2019. from physician/Ortho specialist. Additionally, Defendant was sent a medical note from
27   Plaintiff’s doctor, informing of the injury, and stated that "this return to work date is based on
28   expected clinical progress and may need to be modified based on actual clinical progress"

                                                         1                        Case No. 3:20-cv-02849-TSH
                                    JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 3 of 11



 1   (essentially when she could walk properly without pain and further damage to her knee).
 2          On or about April 16, 2019 Plaintiff received a response to her email. Initially, the response
 3   from HR and her supervisor was positive. They wished her a speedy recovery and she informed
 4   them that she would keep Defendant updated with clinical progress.April 23, 2019 Defendant sent
 5   email to plaintiff about needing a "Fitness for Duty to Return to Work Form". Plaintiffs physician
 6   returned the form stating that plaintiff will be off of work through May 6th, 2019. Plaintiff returned
 7   to work on Monday May 6th, 2019. Plaintiff was scheduled for surgery on May 30, 2019. Plaintiffs
 8   last day of work before surgery was May 17, 2019. On June 4, 2019 Defendant sent an email of
 9   termination to plaintiff stating the office manager position was insufficient for a full time position.
10   As a result the office administrator position was terminated with Health Advances.
11                  (b)     Defendant’s Facts:
12          From about September 2018 until about June 2019, Defendant employed Plaintiff as an
13   office administrator in San Francisco.
14          Defendant denies the allegations in Plaintiff’s Complaint and denies violating any laws.
15   Defendant denies discriminating against Plaintiff based on her disability or any other legally
16   protected category or status. Defendant denies failing to engage in the interactive process and
17   failing to provide reasonable accommodations to Plaintiff. Defendant denies retaliating against
18   Plaintiff for engaging in any protected conduct. Defendant terminated Plaintiff’s employment for
19   legitimate, non-discriminatory, non-retaliatory reasons.
20          3.      LEGAL ISSUES
21          On March 18, 2020, Plaintiff filed an unverified Complaint against Defendant in the
22   Superior Court of the State of California, County of San Francisco. The Complaint asserts seven
23   causes of action: (1) disability discrimination in violation of the California Fair Employment and
24   Housing Act (“FEHA”); (2) failure to prevent discrimination in violation of FEHA; (3) retaliation
25   in violation of FEHA; (4) wrongful termination; (5) failure to accommodate in violation of FEHA;
26   (6) failure to engage in the good faith interactive process in violation of FEHA; and (7) retaliation
27   in violation of Labor Code section 1102.5.
28

                                                        2                        Case No. 3:20-cv-02849-TSH
                                    JOINT CASE MANAGEMENT STATEMENT
     Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 4 of 11



 1            (a)     Plaintiff’s Legal Issues:
 2           Whether Plaintiff was a qualified person entitled to reasonable accommodation;

 3           Whether Defendant discriminated against Plaintiff because of her disability in

 4            violation of the FEHA;

 5           Whether Defendant failed to prevent discrimination in violation of the FEHA;

 6           Whether Defendant retaliated against Plaintiff in violation of the FEHA;

 7           Whether Defendant wrongfully terminated Plaintiff’s employment in violation of

 8            public policy;

 9           Whether Defendant reasonably accommodated Plaintiff;

10           Whether the parties engaged in the good faith interactive process required by

11            FEHA;

12           Whether Defendant retaliated against Plaintiff in violation of Section 1102.5 of the

13            California Labor Code;

14           Whether Defendant terminated Plaintiff’s employment for legitimate, non-

15            discriminatory, non-retaliatory reasons;

16           Whether Plaintiff’s action is barred, in whole or in part, by one or more of

17            Defendant’s affirmative defenses;

18           Whether Plaintiff suffered damages as a result of Defendant’s alleged conduct;

19           Whether Plaintiff failed to mitigate her damages;

20           The amount of damages caused by Defendant’s conduct;

21           Whether Defendant’s conduct was fraudulent, malicious, or oppressive as to warrant

22            an award of punitive damages

23            (b)     Defendant’s Legal Issues:
24           Whether Plaintiff was a qualified person entitled to reasonable accommodation;

25           Whether Defendant discriminated against Plaintiff because of her disability in

26            violation of the FEHA;

27           Whether Defendant failed to prevent discrimination in violation of the FEHA;

28           Whether Defendant retaliated against Plaintiff in violation of the FEHA;

                                                  3                       Case No. 3:20-cv-02849-TSH
                               JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 5 of 11



 1                  Whether Defendant wrongfully terminated Plaintiff’s employment in violation of
 2                   public policy;
 3                  Whether Defendant reasonably accommodated Plaintiff;
 4                  Whether the parties engaged in the good faith interactive process required by
 5                   FEHA;
 6                  Whether Defendant retaliated against Plaintiff in violation of Section 1102.5 of the
 7                   California Labor Code;
 8                  Whether Defendant terminated Plaintiff’s employment for legitimate, non-
 9                   discriminatory, non-retaliatory reasons;
10                  Whether Plaintiff’s action is barred, in whole or in part, by one or more of
11                   Defendant’s affirmative defenses;
12                  Whether Plaintiff suffered damages as a result of Defendant’s alleged conduct;
13                  Whether Plaintiff failed to mitigate her damages;
14                  Whether Defendant has other defenses to Plaintiff’s respective allegations/claims;
15                  Whether Plaintiff’s action is frivolous and/or unreasonable so as to award attorneys’
16                   fees against her.
17          4.       MOTIONS
18          There are no motions pending at this time. Defendant anticipates filing (1) discovery
19   motions, as needed, (2) a motion for summary judgment, or in the alternative, a motion for partial
20   summary judgment, and (3) motions in limine.
21          5.       AMENDMENT OF PLEADINGS
22          The parties do not anticipate any amendment of the pleadings.
23          6.       EVIDENCE PRESERVATION
24          The Parties have taken all reasonable steps to preserve evidence potentially relevant to this
25   matter and will continue to comply with their preservation obligations.
26          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
27   Stored Information (“ESI Guidelines”) and have begun to meet and confer pursuant to Federal
28   Rules of Civil Procedure, Rule 26(f), regarding reasonable and proportionate steps taken to

                                                         4                       Case No. 3:20-cv-02849-TSH
                                      JOINT CASE MANAGEMENT STATEMENT
           Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 6 of 11



 1   preserve evidence relevant to the issues reasonably evident in this action.
 2           7.     DISCLOSURES
 3           On May 22, 2020, Defendant served its initial disclosures pursuant to General Order No.
 4   71.
 5           On June 19, 2020, Plaintiff served her initial disclosures pursuant to General Order No. 71.
 6           On June 29, 2020, Defendant sent Plaintiff a meet and confer letter regarding certain
 7   deficiencies within Plaintiff’s disclosures and requested that Plaintiff supplement her disclosures
 8   by July 6, 2020.
 9           8.     DISCOVERY
10           The parties have not served any formal written discovery requests at this time.
11           When the parties commence discovery, Defendant intends to serve written discovery
12   requests and to take the deposition of Plaintiff and any expert Plaintiff discloses. Defendant may
13   take additional depositions after reviewing Plaintiff’s written discovery responses.
14           Defendant plans to propose that the parties enter into a stipulated protective order to
15   protect, for example, confidential and private information of Defendant and its current and/or
16   former employees.
17           The parties do not presently propose any changes in the limitations on discovery imposed
18   under the Federal Rules of Civil Procedure or by the Local Rules, without any prejudice to any
19   party’s right to seek such changes later either by stipulation or court order.
20           The parties have considered entering into this Court’s Model Stipulated Order Re:
21   Discovery of Electronically Stored Information in Standard Cases. Although the parties have not
22   yet agreed to enter into the order, they will continue to consider it and will meet and confer on the
23   issue as needed.
24           The parties propose a discovery plan in the “Scheduling” section below.
25           Defendant has contended that Plaintiff’s General Order No. 71 disclosures are deficient and
26   requested Court intervention after these meet and confer efforts: Plaintiff’s responses were due on
27   May 22, 2020. Defendant emailed Plaintiff on June 1 and June 5; left a phone message on June 8;
28   emailed on June 8; left another phone message on June 9; and emailed on June 9. On June 9,

                                                        5                          Case No. 3:20-cv-02849-TSH
                                    JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 7 of 11



 1   Plaintiff replied by email, promising General Order 71 responses by June 19. Defendant received
 2   the responses on June 19, but they were deficient. On June 29, Defendant sent a letter to Plaintiff
 3   outlining the deficiencies but Plaintiff did not respond. On July 8, Defendant sought Court
 4   intervention. Plaintiff has agreed to supplement the General Rule 71 disclosures, where
 5   appropriate, before the Case Management Conference.
 6             9.     CLASS ACTIONS
 7             Not applicable.
 8             10.    RELATED CASES
 9             As of the date of filing this Joint Case Management Statement, the parties are unaware of
10   any related proceedings or cases pending before other judges of this court or before any other
11   court.
12             11.    RELIEF
13                    (a)     Plaintiff:
14             Plaintiff seeks general and special damages for her past and future losses of wages and
15   benefits, emotional distress, attorney’s fees and costs, and punitive damages.
16                    (b)     Defendant
17             Defendant maintains that Plaintiff has not been damaged by any impermissible act or
18   omission of Defendant. Plaintiff is not entitled to any relief whatsoever. Defendant seeks the
19   following relief: (1) that Plaintiff take nothing by reason of her Complaint; (2) that Plaintiff’s
20   Complaint be dismissed in its entirety with prejudice; (3) that judgment be entered in favor of
21   Defendant; (4) for costs of suit incurred in defense of this suit; (5) for reasonable attorneys’ fees
22   incurred in defending this suit; and (6) for such other and further relief as the Court deems just and
23   proper.
24             Insofar as this Court requires “any party from whom damages are sought must describe the
25   bases on which it contends damages should be calculated if liability is established,” Defendant
26   disputes that liability can be established and disputes that any damages can or should be awarded,
27   and Defendant objects to any use of this statement to establish any basis for alleged but non-
28   existent damages. Notwithstanding, Defendant agrees that Plaintiff’s wage rate at the time of her

                                                         6                        Case No. 3:20-cv-02849-TSH
                                     JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 8 of 11



 1   separation from her employment with Defendant was about $24.29 per hour.
 2          12.       SETTLEMENT AND ADR
 3          With respect to the settlement procedures set forth in Civil Local Rule 16-8 and ADR Local
 4   Rule 3-5, Defendant has contacted Plaintiff several times to discuss alternative dispute resolution.
 5   To date, Plaintiff has not responded to Defendant.
 6          Defendant would consider private mediation with a mutually agreed upon mediator provided
 7   the parties split the cost. Defendant would also consider mediation through the Northern District’s
 8   ADR Unit.
 9          Defendant proposes that ADR occur within 90 days from the Court’s Order.
10          To position the parties to negotiate a resolution, Defendant will need, without limitation,
11   Plaintiff’s complete General Order 71 disclosures.
12          13.       CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
13          On May 5, 2020, Defendant filed its consent to proceed before a Magistrate Judge.
14          On July 8, 2020, Plaintiff filed her consent to proceed before a Magistrate Judge.
15          14.       OTHER REFERENCES
16          This case is not suitable for reference to binding arbitration, a special master, or the Judicial
17   Panel on Multidistrict Litigation.
18          15.       NARROWING OF ISSUES
19          Defendant intends to request bifurcation of any claim for punitive damages.
20          The parties intend to revisit the possibility of narrowing the issues after conducting some
21   discovery.
22          16.       EXPEDITED TRIAL PROCEDURE
23          The parties do not believe this case is appropriate for the expedited trial procedure.
24          17.       SCHEDULING
25          The Parties propose the following schedule:
26                   Non-expert discovery deadline:               Thursday, April 30, 2021
27                   Expert disclosure and report deadline:       Thursday, May 27, 2021
28                   Rebuttal expert disclosure and report:       Thursday, June 24, 2021

                                                        7                        Case No. 3:20-cv-02849-TSH
                                    JOINT CASE MANAGEMENT STATEMENT
         Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 9 of 11



 1                    Dispositive motion hearing deadline:         Thursday, August 26, 2021
 2                                                                  (last day to be heard)
 3                    Expert discovery deadline:                   Thursday, September 9, 2021
 4                    Pretrial conference:                         Thursday, September 30, 2021
 5                    Trial:                                       Monday, November 1, 2021
 6          18.        TRIAL
 7          Plaintiff requested a jury trial. The parties anticipate the trial will last approximately 5
 8   court days.
 9          19.        DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
10          On April 24, 2020, Defendant filed its Certification of Interested Entities or Persons
11   pursuant to Local Rule 3-15. Defendant restates the contents of its certification here: Defendant
12   states that the following listed persons, associations of persons, firms, partnerships, corporations
13   (including parent corporations) or other entities (i) have a financial interest in the subject matter in
14   controversy or in a party to the proceeding; or (ii) have a non-financial interest in that subject
15   matter or in a party that could be substantially affected by the outcome of this proceeding: (1) The
16   sole member of Health Advances, LLC is Parexel International Corporation.
17          20.        PROFESSIONAL CONDUCT
18          All attorneys of record have reviewed the Guidelines for Professional Conduct for the
19   Northern District of California.
20          21.        OTHER
21          Not applicable.
22

23   Dated: July 16, 2020                               OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
24

25

26                                                      By: /s/ Shannon R. Clawson
                                                            CARA F. BARRICK
27                                                          SHANNON R. CLAWSON
                                                            Attorneys for Defendant
28                                                          HEALTH ADVANCES, LLC

                                                         8                        Case No. 3:20-cv-02849-TSH
                                      JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 10 of 11



 1

 2   Dated: July 16, 2020                              Law Offices of Daniel Feder
 3

 4
                                                       By: /s/ Daniel Feder
 5                                                         DANIEL FEDER
 6                                                          Attorneys for Plaintiff
                                                            VIANKA DUVERGLAS
 7

 8

 9
                            ATTESTATION OF CONCURRENCE IN FILING
10
            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
11
     document has been obtained.
12

13   Dated: July 16, 2020                          By: /s/ Shannon R. Clawson
                                                          Shannon R. Clawson
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       9                        Case No. 3:20-cv-02849-TSH
                                   JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-02849-TSH Document 16 Filed 07/16/20 Page 11 of 11



 1                           [PROPOSED] CASE MANAGEMENT ORDER
 2          The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
 3   approved as the Case Management Order for this case and all parties shall comply with its
 4   provisions. [In addition, the Court makes the further orders stated below:]
 5

 6

 7          IT IS SO ORDERED.
 8
     Dated: _________________                              ____________________________________
 9                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17                                                                                               43387656.2

18                                                                                               43532723.1

19

20

21

22

23

24

25

26
27

28

                                                      10                       Case No. 3:20-cv-02849-TSH
                                   JOINT CASE MANAGEMENT STATEMENT
